Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments and amendments with respect to claims 1-14 have been fully considered and are persuasive.  
The 35 USC 112(b) rejection of claims 1, 5 and 14 has been withdrawn. 
The 35 USC 103 rejection of claims 5, 6, 8, 11 and 13 has been withdrawn. 
Claims 7, 9, 10, 12 are now independent claims. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1-14 are allowed.
The most pertinent prior arts are Tanaka and Taran. In combination the prior arts teach the limitations of claim 5, but are silent regarding the amended limitation “a single coupling body”. In each of the prior arts, the multiple transducers are located on multiple coupling bodies whereas in the claimed invention a single coupling body consists of multiple transducers as well as reflectors. There is no evidence that one of ordinary skill in the art would have modified the combination of Tanaka and Taran to arrive at the claimed invention. The single coupling body aids in generating multiple sound paths, as seen in Figures 1 and 2, of the instant application. The advantages of having a single coupling body as well as generating multiple sounds paths can be found in [0009] and [0010] of the PGPUB of the instant application. For these reasons, and those presented in the remarks filed on 4/8/2022, claims 1-14 are now in a condition for allowance. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARUN SINHA whose telephone number is (571)270-3993. The examiner can normally be reached Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARUN SINHA/Primary Examiner, Art Unit 2863